Examiner’s Comments
Instant office action is in response to communication filed 2/15/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claim 1 is allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a computer server in data communications with a data storage array consisting of a plurality of data storage devices; the computer server having a dedicated Network Private link in communication with a Chip Administrator, a Data Link between a first-Chip and a second-Chip of said distributed and autonomous data security agent, the first-Chip resident and operable in the computer server and being a firmware device running a first-Firmware methodology, the methodology managing, controlling, and/or processing Write/Read calls and data transfers between the computer server and the second-Chip of the data storage array; the data storage devices of the data storage array each having a second-Chip of the distributed and autonomous data security agent resident and operable in the computer server and being a firmware device running a second-Firmware methodology and managing, controlling and/or processing data transfer between the first-Chip of the computer server and the storage devices of the data storage array; the Chip Administrator device consists of a mother board, a CPU, a RAM, and a third-Firmware to control an operational mode of the data security agent, to provide administrative access to first-Chip to configure the data security agent; and the Chip Administrator, first-Chip and second-Chip in combination with their associated Firmwares providing said distributed and autonomous 

The closest art of record Hook et al. (US Pre-Grant Publication No: 2014/0164776 A1) teaches “invention is a distributed and autonomous digital data security agent that secures stored data and the storage device itself, from remote manipulation. The present system is an “agent” in that it acts independently in the accomplishment of its objects and is distributed in that its functionality is resides on firmware resident at disparate hardware locations. The agent is autonomous in that it cannot be remotely compromised. The system includes server having a dedicated Private link with a Chip Administrator, and a Data Link between a Chip-A, a Chip-B of said security agent. The Chip-A is resident and operable to control Write/Read calls and data transfers between the server and the Chip-Bs of the data storage. The Chip Administrator, Chip-A and Chip-B in combination with their associated Firmwares provide said distributed and autonomous data security agent.” but does not teach the indicated subject matter above.
Another art of record Cella et al. (US Pre-Grant Publication No: 2021/0157312 A1) teaches “A platform for updating one or more properties of one or more digital twins including receiving a request for one or more digital twins; retrieving the one or more digital twins required to fulfill the request from a digital twin datastore; retrieving one or more dynamic models corresponding to one or more properties that are depicted in the one or more digital twins indicated by the request; selecting data sources from a set of available data sources based on the one or more inputs of the one or more dynamic models; obtaining data from selected data sources; determining one or more outputs using the retrieved data as one or more inputs to the one or more dynamic models; and updating the one or more properties of the one or more digital twins based on the one or more outputs of the one or more dynamic models.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492